DEITS, P. J.
Defendant appeals from a judgment of conviction and sentence. We remand for resentencing.
Defendant was charged with arson in the second degree, ORS 164.315, aggravated theft in the first degree, ORS 164.057, three counts of criminal mischief in the first degree, ORS 164.365, and initiating a false report, ORS 162.375. He pleaded guilty to arson in the second degree, aggravated theft in the first degree, and initiating a false report. He was then tried on stipulated facts and found guilty of committing three counts of criminal mischief. Defendant was sentenced to a period of incarceration not to exceed 36 months for the arson conviction, 60 days for the theft conviction, 11 months for each criminal mischief conviction, and 60 days for the false report conviction. All of the sentences were to run consecutive to each other.
Defendant first asserts that the trial court erred in imposing three separate sentences with respect to his criminal mischief convictions. That assignment of error lacks merit and warrants no discussion.
Defendant next contends that the trial court erred in sentencing him to 60 days incarceration on his conviction for initiating a false report.1 Initiating a false report is a Class C misdemeanor. ORS 162.375(2). The maximum term of incarceration for a Class C misdemeanor is 30 days. ORS 161.615. The state concedes that the trial court erred in imposing a 60 day term of incarceration. We accept the state’s concession and remand for resentencing on defendant’s conviction for initiating a false report.2
Convictions affirmed; remanded for resentencing.

 The trial court orally sentenced defendant to 30-days’ incarceration on his conviction for initiating a false report. However, the judgment of conviction and sentence imposed a period of 60 days incarceration.


 Because ORS 138.222(5) pertains only to our review of sentences imposed on felony convictions, we are not required to remand the entire case for resentencing.